DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The restriction requirement mailed on 10/21/2021 is hereby withdrawn in view of further consideration of the elected invention and the scope of invention set forth by withdrawn claims which do not present significant undue burden on the Office.  Accordingly, all claims are rejoined and examined herein below.
In view of the withdrawal of the restriction, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Application Publication No. 2008/0003077 to Anderson.
Anderson ‘077 teaches limitations for a “temporary clamping fastener” – as shown and described, “comprising: a bushing having an inner cavity” - including the relatively larger diameter portion(s) of 110 and/or 102 as indicated between reference lines in the annotated Fig below read on broad limitation :

              
    PNG
    media_image1.png
    334
    537
    media_image1.png
    Greyscale
 

	As regards claim 5, reference teaches further limitation of “a guide member defining a passageway” – a upper end portion of 110 as shown in the Fig above, “wherein the pull shaft linearly translates within the passageway of the guide member” – as shown and described.  
	As regards claim 6, reference teaches further limitation of “the passageway of the guide member is defined by an annular wall, and wherein the annular wall of the guide member abuts against the clamp blade such that the clamp blade is retained in the stowed position by the annular wall of the guide member” – as indicated by Fig 7 for example.  
“the passageway of the guide member includes an annular wall having a pair of slits that oppose one another, and two separate portions of the clamp blade each extend from a corresponding one of the pair of slits in the passageway of the guide member as the pull shaft is translated in the direction towards the upper open end of the bushing” – as shown and described. 
	As regards claim 8, reference teaches further limitation of “a side edge defined by one of the pair of slits in the annular wall of the guide member abuts against the clamp blade to retain the clamp blade in the deployed position” – as indicated by Fig 7 for example. 
	As regards claim 9, reference teaches further limitation of “a biasing element that exerts a biasing force upon the clamp blade, wherein the biasing force urges the clamp blade into the deployed position as the pull shaft is translated in the direction towards the upper open end of the bushing” – 130 for example. 
	As regards claim 10, reference teaches further limitation of “the inner cavity of the bushing defines a keyed surface” – insofar as the inner cavity includes slots for the clamping blades, it provides a keyed surface preventing rotation of the pull shaft (160) relative to the bushing element.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim(s) 1-6, 13, 14, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Pat. No. 2,318,548 to Whitehead.
Whitehead ‘58 teaches limitations for a “temporary clamping fastener” – as shown and described, 

    PNG
    media_image2.png
    286
    405
    media_image2.png
    Greyscale

“comprising: a bushing” – including 15,16, “having an inner cavity” – including space accommodating 10, “an upper open end” – between portions of 16 as shown, “and a lower open end” – including the opening that is closer to 13, “a pull shaft having an elongated body and a slot extending through the elongated body” – 10, “wherein a portion of the pull shaft is disposed in the inner cavity of the bushing, and the pull shaft is configured to linearly translate relative to the bushing” – as shown and described, “and a clamp blade” – 13, “disposed within the slot of the pull shaft and rotatable between a stowed position where the clamp blade is housed within the slot and a 
	As regards claim 2, reference teaches further limitation of “a nut” – including 17, “positioned in the upper open end of the bushing, wherein the nut is rotatable relative to the bushing” – although 17 is not within the axial extent of the opening between portions 16 in Fig 1 for example, one of ordinary skill in the art would recognize the inherent capability and/or obviousness for the nut to become located therein during use wherein 21 is significantly depressed as would occur in securing relatively thicker layup of panels 9,9 as otherwise described. 
	As regards claim 3, reference teaches further limitation of “the nut defines a threaded aperture that is threadingly engaged with an upper end portion of the elongated body of the pull shaft” – as shown.  
	As regards claim 4, reference teaches further limitation of “the pull shaft linearly translates relative to the bushing as the nut is rotated relative to the bushing” – One of ordinary skill in the art would recognize as inherent and/or obvious to the prior art arrangement due to an increasing spring compression from rotation of the nut either drawing together the plates 9,9 or providing for them to become uncompressed and increase their total thickness. 
“a guide member defining a passageway” – the cylindrical body of 15, “wherein the pull shaft linearly translates within the passageway of the guide member” – as shown and described.  
	As regards claim 6, reference teaches further limitation of “the passageway of the guide member is defined by an annular wall, and wherein the annular wall of the guide member abuts against the clamp blade such that the clamp blade is retained in the stowed position by the annular wall of the guide member” – Although not illustrated, one of ordinary skill in the art would recognize the inherent capability and/or obviousness to place the clamping blade in its stow position with respect to 10 and for it to be constrained therein a position where 10/13 is positioned within 15 at least during its insertion or withdrawal therefrom.  
	As regards claim 13, reference teaches limitations for a “temporary clamping fastener” – as shown, described and otherwise discussed in greater detail herein above, “comprising: a bushing defining an inner cavity, an upper open end, and a lower open end” – including 15 and 16, “a nut positioned in the upper open end of the bushing and rotatable relative to the bushing, wherein the nut defines a threaded aperture” – One of ordinary skill in the art would consider it to be obvious if not inherent to the disclosed geometry of the prior art as otherwise discussed in greater detail herein above wherein 21 is pressed toward 15 during intended operation, “a pull shaft defining an elongated body, an upper end portion, and a slot extending through the elongated body of the pull shaft” – 10, “wherein the upper end portion of the pull shaft is threadingly engaged with the threaded aperture of the nut” – as shown and described, “and wherein a portion of the pull shaft is disposed with the inner cavity of the bushing and is configured to  
As regards claim 14, reference teaches limitations for a “a guide member defining a passageway, wherein the pull shaft linearly translates within the passageway of the guide member” – the cylindrical body of 15.  
As regards claim 18, reference teaches and/or makes obvious limitations for a “method of installing a temporary clamping fastener to a through-hole that is part of a multi-layer assembly” – as shown in Fig 1, “the method comprising: rotating a nut having a threaded aperture that is positioned at an upper open end of a bushing” – as disclosed and otherwise discussed herein above as being obvious with respect to use with a panel layup thicker than illustrated wherein the nut is positioned within the axial extent of the open end defined by portions 16, 
	Although the reference discloses a bushing including 15,16, the reference does not explicitly teach “wherein the bushing is disposed within a primary pilot hole of the multi-layer assembly”, it would have been obvious to one of ordinary skill in the art to 
As regards claim 19, the prior art arrangement teaches and/or makes obvious broadly-recited limitations of “exerting a biasing force upon the clamp blade by a biasing element and urging the clamp blade towards the deployed position as the pull shaft is .

Allowable Subject Matter
Claims 11, 12, 15-17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the requirement for restriction have been considered but are moot due to withdrawal of the requirement as detailed herein above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. No. 2,164,447 to Clarke discloses similar structure and function.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677